Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Daniel F. Nesbitt (Reg. No. 33,746) on 07/20/2022.
This examiner’s amendment is made to provide clarity.
The application has been amended as follows: 

10.	(currently amended) A method for raising a gas storage pressure within a reserve high pressure (HP) gas supply source, comprising the steps of:
	(a) providing (i) a primary HP gas supply source with an outletH, (ii) a primary HP manifold connected in fluid communication with a primary HP regulator, (iii) a reserve HP gas supply source with an outletR, and (iv) a reserve HP manifold connected in fluid communication between an outlet of the outletof the reserve HP gas supply source and a reserve HP regulator, wherein the primary high pressure PH is greater than the reserve high pressure PR;
	(b) providing a one-way flow valve having an inlet in fluid communication with the primary HP manifold, and an outlet in fluid communication with the reserve HP manifold;
(c) opening the outletof the reserve HP gas supply source to place the reserve HP gas supply source in fluid communication with the reserve HP manifold; 
(d) connecting an outlet of the outlet
(e) opening the outletof the primary HP gas supply source to place the primary HP gas supply source in fluid communication with the primary HP manifold; and 	(f) passing an amount of the gas from the primary HP gas supply source through the one- way flow valve
thereby raising the reserve high pressure PR of the gas within the reserve HP gas supply source.

11.	(currently amended) The method according to Claim 10 wherein the one-way flow valve

Allowable Subject Matter
Claims 7-12 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not disclose or teach in useable combination a method supplying pressure from a primary supply and/or reserve supply as necessitated by the claims in addition to the other elements necessitated by the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to R.K. Arundale whose telephone number is 571-270-3453.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881, Craig Schneider can be reached at 571-272-3607 and Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT K ARUNDALE/Primary Examiner, Art Unit 3753